Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Examiner’s Amendment and Examiner’s Reasons for Allowance action is in response to the filing of 4/20/2021. Claims 1-20 have been presented and claims 1, 7, 11, 13 and 17 are amended per applicant’s request.  Therefore claims 1-20 are presently pending in the application and have been considered as follows.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data path configured to, encryption/decryption module configured to in claim 1, 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Note – Claim Interpretation
Claim 1, 7 comprising the limitations "data path configured to”, and  “encryption/decryption module configured to” are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation:
Data path configured to has the corresponding hardware structure of a data bus, as specified in paragraph [0036] in Specification.  
Encryption/decryption module configured to has the corresponding structure of an encryptor/decryptor module [paragraph [0026] states that a module is a combination or hardware and software] encrypting or decrypting data per process depicted in Fig. 15 and paragraph [0145], by XORing data with encryption sequence..

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney David Stevens (Reg. No. 38626) on June 13, 2022.
The application has been amended as follows:
Amendment to the CLAIMS  
1. (Currently Amended) An apparatus comprising: 
a clock generator configured to generate a clock signal at a first frequency; and 
a circuit utilizing the clock signal to coordinate operations, comprising: 
a port configured to receive an encryption sequence from another system at the first frequency; 
a first unidirectional data path between the port and a memory configured to: 
permit data transfer from the port to the memory; and 
prevent data transfer from the memory to the port; 
the memory configured to: 
access the encryption sequence from the port via the first unidirectional data path and store the data transfer from the port to the memory; and 
a clock divider configured to divide the first frequency by a divisor deriving another clock signal at a second frequency, the second frequency lower than the first frequency; 
an encryption/decryption module configured to read a portion of the encryption sequence from the memory via a second unidirectional data path at the second frequency, 
process input using the portion of the encryption sequence, and generate output responsive to the processing.  
2. (Original) The apparatus of claim 1, wherein the processing is an encryption operation, and the output data is encrypted data.  
3. (Original) The apparatus of claim 1, where in the processing is a decryption operation, and the output data is decrypted data.  
4. (Original) The apparatus of claim 1, further comprising a blockchain configured to implement tamper resistance.  
5. (Original) The apparatus of claim 1, wherein the port is input-only.  
6. (Original) The apparatus of claim 1, wherein the second unidirectional port is configured to: permit data transfer from the memory to the encryption/decryption module; and prevent data transfer from the encryption/decryption module to the memory.  
7. (Currently Amended) An apparatus comprising: 
a clock generator configured to generate a clock signal at a reference frequency; and 
a circuit utilizing the clock signal to coordinate operations comprising: 
a clock multiplier configured to multiply the reference frequency generating a higher clock at a higher frequency, the higher frequency higher than the reference frequency;  
a first clock divider configured to divide the higher frequency generating a first lower clock signal at a first lower frequency, the first lower frequency lower than the higher frequency; 
a second clock divider configured to divide the higher frequency generating a second lower clock signal at a second lower frequency, [,] the second lower frequency lower than the higher frequency; 
a port configured to receive an encryption sequence from another system at the first lower frequency; 
a first unidirectional data path between the port and a memory configured to: 
permit data transfer from the port to the memory; and 
prevent data transfer from the memory to the port; 
the memory configured to receive the encryption sequence from the port via the first unidirectional data path and store the data transfer from the port to the memory; and 
an encryption/decryption module configured to read a portion of the encryption sequence from the memory via a second unidirectional data path at the second lower frequency, 
process input using the portion of the encryption sequence, and 
generate output responsive to the processing.  
8. (Original) The apparatus of claim 7, wherein the processing is an encryption operation, and the output data is encrypted data.  
9. (Original) The apparatus of claim 7, where in the processing is a decryption operation, and the output data is encrypted data.  
10. (Original) The apparatus of claim 7, further comprising a blockchain configured to implement tamper resistance.  
11. Currently Amended) The apparatus of claim 7, wherein the higher frequency is approximately equal to a maximum clock frequency supported by the circuit.  
12. (Original) The apparatus of claim 7, wherein the second unidirectional port is configured to: permit data transfer from the memory to the encryption/decryption module; and prevent data transfer from the encryption/decryption module to the memory.  
13. (Currently Amended) A method comprising: 
receiving a clock signal at a first frequency; 
utilizing the clock signal to coordinate operations associated with a circuit, the operations comprising: 
receiving an encryption sequence at a port from another system at the first frequency; 
permitting data transfer from the port to a memory; 
preventing data transfer from the memory to the port; 
accessing the encryption sequence from the port via a first unidirectional data path; and 
storing the data transfer from the port to the memory; 
dividing the first frequency by a divisor;  
deriving another clock signal at a second frequency, the second frequency lower than the first frequency; 
reading a portion of the encryption sequence from the memory via a second unidirectional data path at the second frequency; 
processing input using the portion of the encryption sequence; and 
generating an output responsive to the processing.  
14. (Original) The method of claim 13, wherein the processing is an encryption operation, and the output is encrypted data.  
15. (Original) The method of claim 13, where in the processing is a decryption operation, and the output is decrypted data.  
16. (Original) The method of claim 13, further comprising detecting any attempts to tamper with the encryption sequence.  
17. (Currently Amended) A method comprising: 
generating a reference clock signal at a reference frequency; 
the reference frequency of the reference clock signal to generate a higher frequency clock signal at a higher frequency, the higher frequency higher than the reference frequency; 
performing a first frequency division on the reference clock signal to generate a first lower clock signal at a first lower frequency, the first lower frequency lower than the higher frequency; 
performing a second frequency division on the reference clock signal to generate a second lower clock signal at a second lower frequency, the second lower frequency lower than the higher frequency; 
receiving an encryption sequence from another system at a port at the first lower frequency; 
transmitting the encryption sequence to a memory location via a first unidirectional data path; 
retrieving a portion of the encryption sequence from the memory location via a second unidirectional data path at the second lower frequency; 
processing input data using the portion of the encryption sequence; and 
generating output responsive to the processing.  
18. (Original) The method of claim 17, wherein the processing is an encryption operation, and the output is encrypted data.  
19. (Original) The method of claim 17, where in the processing is a decryption operation, and the output is decrypted data.  
20. (Original) The method of claim 17, further comprising detecting any attempts to tamper with the encryption sequence.  
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:

Prior art of record teaches the following:
Buch (US 10,200,192 B2) teaches apparatus and method for enacting data security in a data storage device, such as by protecting against a differential power analysis (DPA) attack. In some embodiments, a dithered clock signal is generated having a succession of clock pulse segments. Each of the clock pulse segments has a different respective frequency selected in response to a first random number and a different overall duration selected in response to a second random number. The different segment frequencies are selected by supplying the first random number to a lookup table, and the different segment durations are obtained by initializing a timer circuit using the second random number. The dithered clock signal is used to clock a programmable processor during execution of a cryptographic function. 
Ware et al. (US 9,465,961 B2) teaches systems and method for protecting data and instructions shared over a memory bus and stored in memory. Independent and separately timed stream ciphers for write and read channels allow timing variations between write and read transactions. Data and instructions can be separately encrypted prior to channel encryption to further secure the information. pad generators and related cryptographic circuits are shared for read and write data, and to secure addresses. The cryptographic circuits can support variable data widths, and in some embodiments memory devices incorporate security circuitry that can implement a shared-key algorithm using repurposed memory circuitry.
Lesea et al. (US 9,213,835 B2) teaches in one embodiment of the present invention, a secure cryptographic circuit arrangement is provided. The secure cryptographic circuit includes a cryptographic processing block, a spreading sequence generator, and a delay control circuit. The cryptographic processing block has a plurality of signal paths. One or more of the plurality of signal paths includes respective adjustable delay circuits. The spreading sequence generator is configured to output a sequence of pseudo-random numbers. The delay control circuit has an input coupled to an output of the spreading sequence number generator and one or more outputs coupled to respective delay adjustment inputs of the adjustable delay circuits. The delay control circuit is configured to adjust the adjustable delay circuits based on the pseudo-random numbers.
Takahashi (US 2002/0124033 A1) teaches a system and method for generating an indeterminate random digital data string based on a sampling source, which varies in frequency and phase, sampling an entropy source that also varies in frequency and phase, and additionally based on the principles of permutation and substitution. The system includes a random number generation circuit and a data substitution circuit coupled to receive random data output from the random number generation circuit. A data permutation circuit is coupled to receive substituted random data output from the data substitution circuit. A data compression circuit is coupled to receive permuted and substituted random data output from the permutation circuit and output at least a portion of the indeterminate random data string. A plurality of variable frequency clocks, each operating at different clock frequencies, are selectively coupled to various of the circuits within the system.  
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on "a clock generator configured to generate a clock signal at a first frequency; and 
a circuit utilizing the clock signal to coordinate operations, comprising: 
a port configured to receive an encryption sequence from another system at the first frequency; 
a first unidirectional data path between the port and a memory configured to: 
permit data transfer from the port to the memory; and 
prevent data transfer from the memory to the port; 
the memory configured to: 
access the encryption sequence from the port via the first unidirectional data path and store the data transfer from the port to the memory; and 
a clock divider configured to divide the first frequency by a divisor deriving another clock signal at a second frequency, the second frequency lower than the first frequency; 
an encryption/decryption module configured to read a portion of the encryption sequence from the memory via a second unidirectional data path at the second frequency, 
process input using the portion of the encryption sequence, and generate output responsive to the processing", in combination with all other claim limitations, as it has been recited in independent claims 1, 7, 13, and 17.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                                                                                                                                                                                                                                
/15 June 2022/
/ltd/